ON REHEARING.
Gileillan, C. J.
Upon the first argument of the case on this appeal the court ordered a new trial upon the issue tendered by the answer, — that plaintiffs had abandoned their rights under the contract. The proposition that they could lose those rights by abandonment *74.was, of course, included in that issue, or was implied by it, but it was> not distinctly presented as a proposition of law, so that the attention of the respondents was necessarily called to it, so that they saw the necessity of discussing it. Upon their application, therefore, a reargument of the proposition was ordered; and when the parties appeared before the court to have a time set for the reargument, upon, the suggestion of appellant that the court had misapprehended the-facts in regard to the conveyances made to Goss by the representatives of Page and Bereles, as to whether they were made on a joint sale or on separate sales, a reargument of that matter was also allowed.
Upon the reargument we find the facts in regard to the character of the sales, whether joint or separate, to be just as stated in the original opinion. They are stated in the complaint as separate transactions by separate conveyances, at different times, for different considerations. The answer does not make any issue upon it, nor allege that, while they were separate conveyances, they were made to-carry out one sale, one transaction, to which the representatives of both Page and Pereles were parties on one side and Glover the party on the other. The court below found the facts just as they are alleged in the complaint, and, if the question was an open one on the trial, there was nothing in the evidence requiring a different finding..
The matter of abandonment, as applied to rights or the title to property, is different from estoppel or adverse possession. The latter two are modes by which titles maybe passed from one to another;, the former is a means by which rights or titles may be lost or extinguished, but not passed, so that thereby one can acquire a right or title. It is therefore laid down that there can be no such thing as.abandoning to a particular person. It is also different from the equitable rule denying a remedy because of laches, though it resembles it in some particular; for in the matter of laches lapse of time is usually the controlling consideration, and an intent to lose-the remedy is not material, but where a right or title may be lost by abandonment, time, though it may be sometimes important in determining the intent, is not an essential element. There is no> *75question that title to chattels in possession may be lost by abandonment, as, if one throw away a chattel with intent to relinquish his right to it, in which case whoever finds it may appropriate it as his-own. And, although there are some dicta to the contrary, there is but little question that a vested legal title to real estate cannot be so lost. Easements in land, especially for ways and for light and air, may be so lost. It has often been said without qualification that equitable rights may be abandoned. Thus, in Mayor, etc., v. Riddle, 25 Pa. St. 259: “Inchoate rights may be abandoned, but abandonment is hardly predicable of a perfect title.” (This referred to a legal title.) In Picket v. Dowdall, 2 Wash. (W.) 106: “Legal rights, once vested, must be legally divested, but equitable rights maybe lost by abandonment.” In Dikes v. Miller, 24 Tex. 417: “Easements and incorporeal rights annexed to land may be lost by abandonment. So may an incipient right to land, — as a location and survey, or other merely equitable title, not perfected into a grant or vested by deed.” So it was held of a right, not perfect, but only the inception of a title, which might be rendered perfect by future proceedings. Philips v. Shaffer, 5 Serg. & R. 215.
We are not prepared to assent to the proposition that an equitable title, perfected, so that nothing remains for the party to do, — where, for instance, it exists under a contract, and he has fully performed on his part, as where a vendee in a contract to convey land has paid the full price, and done all required of him to be entitled to a conveyance, — may be lost by abandonment, though the party may lose his remedy by laches, or under the statute of limitations. It is unnecessary to go further in this case than to hold that, where the equitable right or title is not fully perfected, as where it accrues under a contract, and there remains something for the party to do under the contract in order to acquire, perfect, preserve, or be entitled to a remedy upon it, he may abandon it. He may abandon his purpose to do what is required under the contract, — his purpose to acquire, perfect, preserve, or to become entitled to a remedy upon the right; and it would seem that, if he do that, he must be held to relinquish all right under the contract. The most frequent in*76stances of such abandonment are under contracts to convey real estate. Under such a contract the vendee certainly, if he has paid part of the purchase price, has an equitable title to a greater or less extent in the land.
This court, in a case where but part of the price had been paid, said (perhaps too broadly) that in equity the land belonged to the vendee, and the vendor had only a lien for the unpaid part of the price. Chemedlin v. Prince, 15 Minn. 331, (Gil. 263.) Notwithstanding the vendee has an equitable title in the land, it is beyond dispute that, while anything remains to be done by him under the contract, he may lose his rights by abandonment. See citations in note on page 537 of Fry on Specific Performance.
Under the contract in this case plaintiffs had an equitable title in the lands. But that title could not be enforced, so as to become a legal title, (a perfect title,) so long as Page’s and Pereles’ disbursements were not satisfied; and until that time, by the terms of the contract, Glover and McClure, under whom plaintiffs claim, were to pay interest annually on one half the disbursements, and McClure was annually to visit each forty-acre tract, to ascertain if the same was trespassed upon, and Glover and McClure were to protect the lands from trespassers. That the contract has some of the features of a mortgage,— that it may be assumed that Page and Pereles were to hold the legal title to Glover and McClure’s one-half as security for the disbursements and interest, — does not change this feature, nor enlarge the rights, nor lessen the duties of Glover and McClure. Nor is it any objection to the proposition that plaintiffs might lose their rights by abandonment, that Page and Pereles would not be bound by it, that they might still enforce the obligations of Glover and McClure or of the plaintiffs. Of course, Page and Pereles could not treat the contract as abandoned by plaintiffs, and at the sair ~ time enforce its obligations. But they might elect which they would do.
We are therefore of opinion that plaintiffs’ rights under the contract might be lost by abandonment.
As to how the fact of abandonment may be proved on a retrial of *77the issue, we will say that we see no reason why it may not be shown by estoppel. There is no reason why plaintiffs may not have es-topped themselves to deny the fact.
(Opinion published 52 N. W. Rep. 912.)
The order directing a retrial of the issue of abandonment must stand.